     Case 3:21-cv-00707-MCR-HTC Document 11 Filed 08/18/21 Page 1 of 2

                                                                         Page 1 of 2


                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

EDWARD L. BASKIN,

      Plaintiff,

v.                                                Case No. 3:21cv707-MCR-HTC


SERGEANT B. GIVENS,
SERGEANT IMMENSOTA,
OFFICER L. WILLIAMSON,
     Defendants.
__________________________________/

                                    ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated June 30, 2021, ECF No. 10, which recommends this case be

dismissed without prejudice as malicious for failure to disclose and for failure to

follow orders of the Court. The parties were given time to file objections to the

Report and Recommendation.

      Having considered the Report and Recommendation and any duly filed

objections, I have determined that the Report and Recommendation should be

adopted.
     Case 3:21-cv-00707-MCR-HTC Document 11 Filed 08/18/21 Page 2 of 2

                                                                            Page 2 of 2


     Accordingly, it is now ORDERED as follows:

     (1) The Magistrate Judge’s Report and Recommendation, ECF No. 10, is

        adopted and incorporated by reference in this Order.

     (2) This case is DISMISSED WITHOUT PREJUDICE as malicious for

        Plaintiff’s failure to disclose and failure to follow orders of the Court.

     (3) The Clerk is directed to close the file.

     DONE AND ORDERED this 17th day of August 2021.




                                        s/   M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:21cv707-MCR-HTC
